Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 1 of 13 PageID: 159




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
------------------------------------------------------X
A & E HARBOR TRANSPORT, INC.,                             CIVIL ACTION

                                   Plaintiff,             Case No.: 2:20-cv-18509-SRC-CLW

                          v.                              MOTION RETURN DATE:
                                                          March 1, 2021


TRI-COASTAL DESIGN GROUP, INC.,
and VOTUM ENTERPRISES, LLC,

                                   Defendants.

------------------------------------------------------X




                 ______________________________________________________

                 MEMORANDUM OF LAW IN REPLY TO OPPOSITION TO
                   MOTION TO DISMISS THE AMENDED COMPLAINT
                  AGAINST VOTUM ENTERPRISES LLC PURSUANT TO
                     FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)
                 ______________________________________________________




Dated: February 17, 2021                                  Tedd S. Levine, Esq.
                                                          On the brief
Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 2 of 13 PageID: 160




                            TABLE OF CONTENTS




                                                                       Page
TABLE OF AUTHORITIES                                                   i

PRELIMINARY STATEMENT                                                  1

SUPPLEMENTAL RELEVANT FACTS                                            2

ARGUMENT                                                               3

   I.     PLAINTIFF FAILED TO STATE A CAUSE OF
          ACTION UPON WHICH RELIEF CAN BE
          GRANTED FOR SUCCESSOR LIABILITY.                             3

   II.    THE FACTS PLAINTIFF RELY UPON DO
          NOT AS A MATTER OF LAW GIVE RISE
          TO A CLAIM FOR SUCCESSOR LIABILITY.                          7

   III.   THE COURT HAS THE POWER TO TREAT
          A 12(b)(6) MOTION AS A MOTION FOR
          SUMMARY JUDGMENT.                                            9

CONCLUSION                                                             10




                                      1
Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 3 of 13 PageID: 161




                                  TABLE OF AUTHORITIES



                                                                                 Page(s)
Cases

Ashcroft v. Iqbal,
556 U.S. 662 (2009)                                                              9

Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555–56 (2007)                                                      4, 9

Berg Chilling Sys., Inc. v. Hull Corp.,
435 F.3d 455 (3d Cir. 2006)                                                      4

Portfolio Fin. Servicing Co. ex rel. Jacom Computer Servs. v. Sharemax.com, Inc.,
334 F. Supp. 2d 620, 624 (D.N.J. 2004)                                           4, 7

Glynwed, Inc. v. Plastimatic, Inc.,
869 F.Supp. 265, 275-76 (D.N.J. 1994)                                            4, 7

Ramirez v. Amsted Indus., Inc.,
86 N.J. 332 (1981)                                                               6

Warren Gen. Hosp. v. Amgen Inc.,
643 F.3d 77, 84 (3d Cir. 2011)                                                   3

Woodrick v. Jack J. Burke Real Estate, Inc.,
306 N.J. Super. 61, 73 (App. Div. 1997)                                          4, 7


Statutes

Article 9 of the Uniform Commercial Code                                         1, 6, 7
Fed.R.Civ.P 12(b)(6)                                                             1, 3, 10
Fed.R.Civ.P 12(d)                                                                9
UCC 9-601, et seq.                                                               1, 5
UCC 9-607                                                                        5
UCC 9-610                                                                        5
UCC 9-620                                                                        5
Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 4 of 13 PageID: 162




                                 PRELIMINARY STATEMENT

       This action should be dismissed against Defendant Votum Enterprises, LLC (”Votum”)

pursuant to Rule 12(b)(6) because as a central matter Plaintiff failed to plead a cause of action

upon which relief can be granted for successor liability.         Here, Plaintiff concedes that the

prerequisite to find successor liability is that the purported successor must be the actual purchaser

of the predecessor’s assets. Nonetheless, nowhere does the Amended Complaint even remotely

allege that Votum purchased the assets of Tri-Coastal or otherwise assumed its liabilities. This is

because it didn’t happen. The Amended Complaint merely, states that because the two companies

have the same counsel, have some employees in common, and mistakenly wrote a check out of the

wrong bank account, Votum is now liable for all of Tri-Coastal’s debts.

       The above said, in an attempt to sway the Court into believing that there was no foreclosure,

Plaintiff argues Tri-Coastal lied to its creditors about the transaction. Plaintiff, however, clearly

misunderstands what Article 9 of the Uniform Commercial Code (“Article 9”) permits with regard

to a lender having a right to peacefully foreclose on assets of its borrower, and what the foreclosure

documents actually provide. Consequently, Plaintiff incorrectly concludes there was no

foreclosure, that Tri-Coastal retained assets for itself, and that a so-called “coincidence” of Votum

being created a month before the foreclosure gives rise to grounds for successor liability.

       Article   9    of   the   UCC     prescribes   a   statutory   framework      governing    the

foreclosure process for security interests in personal property. The default provisions of Chapter

6 of the Revised Uniform Commercial Code (the “Code”) commencing at Section 9-601

through 9-629 set forth these security interests.      Tri-Coastal’s assets were divided into two

separate buckets: The so-called “Surrendered Collateral”, which was sold by the lender to a third-

party, and the “Excluded Assets” which were retained by the lender, liquidated, and the proceeds




                                                  1
Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 5 of 13 PageID: 163




applied towards the unpaid loan. Clearly, based on a substantial shortfall, none of Tri-Coastal’s

assets are available to unsecured creditors.    In fact, the math alone fails to support Plaintiff’s

contentions (see fn. 2 below). Clearly, Tri-Coastal didn’t “lie” to its creditors.

          Defendant respectfully refers the Court to the discussion below and its motion papers in

support hereof.


                            SUPPLEMENTAL RELEVANT FACTS

          On or about August 24, 2017, Tri-Coastal entered into a restated and amended loan and

security agreement with Israel Discount Bank of New York (“IDB”) to continue the financing of

such entities. See Levine Dec. in Reply, ¶2, Ex. A (IDB Loan Agreement). The UCC liens

previously granted to IDB were extended. See Levine Dec. in Support, ¶2, Ex. A; also, a public

record.

          On or about August 24, 2020, IDB and Tri-Coastal entered into an agreement whereby Tri-

Coastal surrendered, delivered, granted, and turned over to IDB, as secured party, peaceful

possession of all of their assets (the “Peaceful Possession Agreement”) pursuant to Article 9 of the

UCC.1 See Levine Dec. in Support, ¶4, Ex. B (Peaceful Possession Agreement). IDB had the

unequivocal right to take ownership of all such assets due to its UCC liens and Tri-Coastal’s

multiple defaults under the IDB restated loan and security agreement. The unpaid loan amount

owed to IDB at the time of the foreclosure was $10,164,401.49. Id. On that same day, IDB sold

certain of the assets it foreclosed on to a third-party investor group located in Italy, namely Take

Project Srl (“Take Project”). See Levine Dec. in Support, ¶5, Ex. C (Bill of Sale). The sale price




1
 Litigation would have been the alternative to entering into a Peaceful Possession Agreement
which would have resulted in a substantial dissipation of Tri-Coastal’ assets and likely the same
outcome.

                                                  2
Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 6 of 13 PageID: 164




of those assets was $1,787,413.35, which was applied against the amount Tri-Coastal owed IDB

under the IDB restated loan and security agreement. Tri-Coastal owes approximately $40,000,000

to its unsecured creditors (which includes Plaintiff).

         Contemporaneous with the signing of the Peaceful Possession Agreement and the Bill of

Sale, IDB and the borrowers entered into a letter agreement which is referenced in the Peaceful

Possession Agreement.2 See Levine Dec. in Reply, ¶3, Ex. B (Letter Agreement). The Letter

Agreement merely states, what has already been established by the UCC filings, that “Lender’s

liens on and security interest in the Excluded Assets … remain in full force and effect …”. Id., at

¶1. Thus, all US Customs reclamations, the $1,200,000 of cash collateral held by IDB to secure

a letter of credit to US Customs, and all accounts receivables, etc., “shall be applied by Lender to

reduce Borrowers’ Obligations under the Loan Agreement.” See Id., at ¶¶3 and 4.


                                           ARGUMENT

    I.   PLAINTIFF FAILED TO STATE A CAUSE OF ACTION UPON WHICH
         RELIEF CAN BE GRANTED FOR SUCCESSOR LIABILITY.
______________________________________________________________________________

         “Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting all well-

pleaded allegations in the Amended Complaint as true and viewing them in the light most favorable

to the plaintiff, a court finds the plaintiff's claims lack facial plausibility.” Warren Gen. Hosp. v.




2
 It is noteworthy that the documents provided in support of this motion demonstrate the following:
(1) IDB had a perfected security interest in all the assets of Tri-Coastal which it foreclosed on (see
Levine Dec. in Support, ¶¶2,4 and 5, Ex. A (UCC Filings), Ex. B (Peaceful Possession Agreement),
and Ex. C (Bill of Sale)); (2) at the time of foreclosure, IDB was owed $10,164,401.49 (see Levine
Dec. in Support, ¶4, Ex. B, ¶1(a) (Peaceful Possession Agreement)); and (3) the Surrendered
Collateral was sold to Take Project for $1,787,413.35 (see Levine Dec. in Support, ¶5, Ex. C, ¶2
(Bill of Sale), considerably less than the amount IDB was owed. Thus, Plaintiff’s conclusion that
Tri-Coastal “retained” assets is further belied by these facts in view of IDB’s foreclosure on all the
assets of the company and its right to apply those assets towards the unpaid amount of its loan.

                                                  3
Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 7 of 13 PageID: 165




Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–

56 (2007).

       Successor liability is rooted in corporate law, and it states that a firm that buys assets from

another firm does not assume the liabilities of the seller merely by buying its assets. Berg Chilling

Sys., Inc. v. Hull Corp., 435 F.3d 455 (3d Cir. 2006); see also, Portfolio Fin. Servicing Co. ex rel.

Jacom Computer Servs. v. Sharemax.com, Inc., 334 F. Supp. 2d 620, 624 (D.N.J. 2004). There

are four recognized exceptions to the general rule where: (i) the purchaser expressly or implicitly

agrees to assume the other company's debts and obligations; (ii) the purchase is a de facto

consolidation or merger; (iii) the purchaser is a mere continuation of the seller; or (iv) the transfer

of assets is for the fraudulent purpose of escaping liability. Id. at 625. All of these factors need

not be present for finding that a de facto merger or continuation has occurred. Rather, “[t]he crucial

inquiry is whether there was an intent on the part of the contracting parties to effectuate a merger

or consolidation rather than a sale of assets.” See Woodrick v. Jack J. Burke Real Estate, Inc., 306

N.J. Super. 61, 73 (App. Div. 1997) (quoting Glynwed, Inc. v. Plastimatic, Inc., 869 F.Supp. 265,

275-76 (D.N.J. 1994)).

       Here, there is no question of fact. Plaintiff did not plead that Votum purchased the assets

of Tri-Coastal. This is because all the assets of Tri-Coastal were foreclosed on by IDB, a portion

of those assets were subsequently sold to a third-party, and Votum didn’t purchase the assets or

assume any of Tri-Coastal’s liabilities. See Levine Dec. in Support, ¶¶1-8, Ex. A-Ex. F; see also,

Levine Dec. in Reply, ¶¶2 and 3, Ex. A and Ex. B. Moreover, there could not have been any intent

on the part of the contracting parties, namely, IDB and Take Project, to effectuate a merger or

consolidation of Tri-Coastal and Votum since Votum wasn’t a party to the transaction. See

Woodrick, 306 N.J. Super. at 73 (quoting Glynwed, Inc., 869 F.Supp. at 276). There is no dispute




                                                  4
Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 8 of 13 PageID: 166




nor can there be any disagreement as to these facts. In fact, there is nothing in the Amended

Complaint that even hints at Votum acquiring the assets; thus, on this basis alone a claim of

successor liability is inapposite. Since the lynchpin of such a claim hasn’t been pled, there is no

reason for the Court to even consider whether any of the exceptions apply.


       The above said, Plaintiff attempts to spin a scenario that IDB didn’t foreclose on Tri-

Coastal’s assets and somehow there was really a merger and consolidation by and between Tri-

Coastal and Votum.       Plaintiff’s farfetched theory is based upon the transaction not being

consummated in an adversary proceeding before a court but instead through a Peaceful Possession

agreement. Plaintiff is plainly wrong. Article 9 provides a secured party with choice of remedies

upon the occurrence of an “Event of Default” upon an obligation secured by personal property:

               • Foreclosure by Private Sale [9-610]
               • Foreclosure by Public Sale [9-610]
               • Acceptance of Collateral [9-620]
               • Judicial Enforcement [9-601]
               • Collection Rights [9-607]

Plaintiff is obviously confused in its belief that because “[n]o court action was ever taken” there

was no foreclosure.

       As far as the foreclosure documents themselves, Plaintiff argues that Tri-Coastal

maintained ownership of the referenced “Excluded Assets”. Likewise, a nonsensical conclusion.

More specifically, IDB’s liens on and security interest in the Excluded Assets and in all other

collateral securing the loan remain in full force and effect. In fact, the parties signed a letter

agreement which is referenced in the Peaceful Possession agreement (see Levine Dec. in Support,

¶4, Ex. B (Peaceful Possession Agreement)) that confirms all such assets “shall be applied by

Lender to reduce Borrowers’ Obligations under the Loan Agreement.” See Levine Dec. in Reply,

¶3, Ex. B (Letter Agreement).


                                                5
Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 9 of 13 PageID: 167




           Consequently, there has been no deception.        Tri-Coastal’s lender, IDB, rightfully

foreclosed under Article 9 and took possession of all the assets of the company. The Surrendered

Collateral was sold to a third-party (see Levine Dec. in Support, ¶5, Ex. C, ¶2 (Bill of Sale) and

the Excluded Assets were retained by IDB, liquidated, and the proceeds are being applied

towards its unpaid loan. Clearly, based on the shortfall in the loan, the Excluded Assets were not

and never will be available to unsecured creditors. At the time of foreclosure, IDB was owed

$10,164,401.49 (see Levine Dec. in Support, ¶4, Ex. B, ¶1(a) (Peaceful Possession Agreement)),

and the Surrendered Collateral was sold to Take Project for $1,787,413.35 (see Levine Dec. in

Support, ¶5, Ex. C, ¶2 (Bill of Sale), which left owed to IDB considerably more than the proceeds

recovered from the Surrendered Collateral. As a result, IDB is in the process of collecting the

Excluded Assets and applying those proceeds to reduce its loan. In fact, after everything is said

and done, IDB agreed to accept a shortfall of $1,325,000. See Levine Dec. in Reply, ¶3, Ex. B,

¶6(a) (Letter Agreement). Plaintiff’s conclusion that Tri-Coastal “retained” assets is clearly a non-

starter.

           With regard to Ramirez v. Amsted Indus., Inc., 86 N.J. 332 (1981), Plaintiff once again,

misreads what is before it. To establish successor liability based on “mere continuation,” as stated

above, Plaintiff must first establish that the purported successor acquired the assets of the debtor.

This case stated that to find successor liability it must be “establish[ed] that there is continuity in

management, shareholders, personnel, physical location, assets and general business operation

between selling and purchasing corporations following the asset acquisition” (emphasis added).

Id. at 342. Since Votum did not acquire the assets, regardless of whether there is any management,

shareholders, personnel, location, assets, or operation, in common, successor liability cannot not

be found.




                                                  6
Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 10 of 13 PageID: 168




           Clearly, since the cornerstone of finding successor liability, i.e., Votum acquired Tri-

 Coastal’s assets, was not even pled because it didn’t happen, the FIFTH CAUSE of action against

 Votum should be dismissed.


 ______________________________________________________________________________

     II.  THE FACTS PLAINTIFF RELY UPON DO NOT AS A MATTER OF LAW
          GIVE RISE TO A CLAIM FOR SUCCESSOR LIABILITY.
 ______________________________________________________________________________

           There are four recognized exceptions to the general rule of successor liability where: (i)

 the purchaser expressly or implicitly agrees to assume the other company's debts and obligations;

 (ii) the purchase is a de facto consolidation or merger; (iii) the purchaser is a mere continuation of

 the seller; or (iv) the transfer of assets is for the fraudulent purpose of escaping liability. Portfolio

 Fin. Servicing Co. ex rel. Jacom Computer Servs., 334 F. Supp. 2d at 625. To that end, Plaintiff

 argues the following factors give rise to successor liability: (1) Timing of Events, (2) Employees,

 (3) Ownership, Management and Operations, Business Separation of Records, (4) Line of

 Business, and (5) Legal Counsel. As a fundamental matter, however, since there could not have

 been any intent on the part of the contracting parties, namely, IDB and Take Project, to effectuate

 a merger or consolidation of Tri-Coastal and Votum since Votum wasn’t a party to the transaction,

 such matters are entirely irrelevant. See Woodrick, 306 N.J. Super. at 73 (quoting Glynwed, Inc.,

 869 F.Supp. at 276).

           Strictly for argument sake, however, as to “Timing of Events” and “Ownership and

 Management”, Plaintiff suggests “[I]t cannot just be coincidence that Votum [ ] came into

 existence just prior to Tri-Coastal formally notifying its creditors that it was “no longer in

 business.” To that end, Plaintiff ignores what Article 9 permits and the foreclosure documents,

 and concludes Tri-Coastal lied to its creditors that IDB took possession and ownership of all of


                                                    7
Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 11 of 13 PageID: 169




 Tri-Coastal’s assets. As documented above, Plaintiff is clearly misguided. Certainly, there is

 nothing in the law that prevents or otherwise creates successor liability for principles of a company

 that had their life’s work building a 30-year old company ripped out from under them because of

 an unfortunate turn of events, namely, the tariffs placed on China and the COVID-19 pandemic,

 from trying to start over. Votum is a new and separate business that the principles of Tri-Coastal

 work for but not owned by them. Of course, there is a “coincidence” as to the timing of Votum

 and the foreclose by IDB since once it was learned they would be out of work, the principles sought

 other opportunities to feed their families.

         As to “Employees”, Votum did hire a few of the individuals who worked for Tri-Coastal,

 including family members of one of the principles. It should be noted that up until COVID-19,

 Tri-Coastal employed over 250 people. Once the pandemic hit, all but 20(+)/(-) were let go.

 Those 20 or so individuals soon thereafter also found themselves out of work with a need to feed

 their families. The fact that a few of them were able to find employment with Votum should not

 be used against this company. Thus, there is no “smoking gun” here, just an administrative error

 involving a $2,815 check. Because of that error, Plaintiff wants Votum to assume $40,000,000

 of Tri-Coastal liabilities.

         As to “Operations and Business Separation of Records”, Votum operates out of a totally

 different office and has a distinct set of books and records.    To suggest otherwise, is simply a

 fabrication. In fact, as the foreclosure documents disclose, all business records of Tri-Coastal

 relating to its suppliers, customers and assets, and “[a]ll computer and other equipment” were sold

 and transferred to Take Project. See Levine Dec. in Support, ¶4, Ex. B (Peaceful Possession

 Agreement), Ex. A, Surrendered Collateral; see also, Levine Dec. in Support, ¶5, Ex. C (Bill of

 Sale), 4th Recital, Surrendered Collateral (the “Purchased Assets”).




                                                  8
Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 12 of 13 PageID: 170




           As to “Line of Business” there is nothing that prevents Votum from selling some of the

 same types of products that Tri-Coastal sold. Nothing in the law creates successor liability under

 those facts nor has Plaintiff cited a single case to suggest it does. In fact, there are a plethora of

 companies that sell like products.

           Lastly, as to “Legal Counsel”, this is again a non-starter. Whom Votum hires as its legal

 counsel is entirely irrelevant. There must be thousands of law firms that have worked with both a

 defunct company and also another company that has some of the same employees. There is

 nothing about that set of facts that even remotely suggests “inside dealing” as falsely alleged, or

 that otherwise creates successor liability.


 ______________________________________________________________________________

    III.  THE COURT HAS THE POWER TO TREAT A 12(b)(6) MOTION AS A
          MOTION FOR SUMMARY JUDGMENT.
 ______________________________________________________________________________

           It is also noteworthy that Twombly and Ashcroft v. Iqbal, 556 U.S. 662 (2009) do not

 suspend Fed.R.Civ.P 12(d)'s requirement that motions to dismiss relying on facts outside the

 pleadings be treated as motions for summary judgment. While Defendants may not introduce their

 own facts to support their theory of the case, they may challenge Plaintiff's theory by invoking

 “obvious” alternative explanations for the alleged facts that rest on a broader background of

 knowledge and understandings. In this case, such broader understanding is that the assets of Tri-

 Coastal were foreclosed upon by IDB, sold to a third-party, namely, Take Project, and Votum was

 not a party to the transaction (see discussion above).




                                                   9
Case 2:20-cv-18509-SRC-CLW Document 6 Filed 02/17/21 Page 13 of 13 PageID: 171




                                         CONCLUSION

        For the reasons stated above and in the papers in support of this motion, this action should

 be dismissed in all respects against Votum for failure of the Amended Complaint to state a claim

 on which relief can be granted pursuant to Fed.R.Civ.P. 12(b)(6).


 Dated: February 17, 2021                     LAW FIRM OF TEDD S. LEVINE, LLC



                                              By:__/s/Tedd S. Levine_________
                                                 Tedd S. Levine, Esq.
                                                 31 Dock Rd., Suite 162
                                                 Remsenburg, NY 11960
                                                 Tel: (516) 770-3131
                                                 email: lawofficesofteddslevine@ gmail.com

                                                  Attorneys for Defendant
                                                  Votum Enterprises, LLC




                                                10
